Appellant renews his contention that the trial court should have responded to the exception to his charge and given the requested instruction to the effect that appellant could not be convicted unless he was a principal in the original taking of the stolen animal.
We observe that the indictment charged appellant and Gus Ward jointly with the theft of the animal, but appellant was alone being tried upon an order of severance. The court properly defined principals and told the jury if appellant "acting by himself or with Gus Ward" fraudulently took the animal, etc., to convict him. Appellant did not testify. There was no evidence that he was not present when the animal was taken. It was elicited from the owner on cross examination that appellant told him he had bought the animal from Gus Ward; whether the claimed purchase occurred before or after the theft appellant did not say. If there was any defensive issue it was the claimed purchase. As pointed out in our former opinion there was no requested charge pertinently presenting such issue, nor any exception to the charge for omission of such instruction.
Believing our original opinion properly disposed of the case, the motion for rehearing is overruled. *Page 573